DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s after-final amendment, filed 03/31/2021, has been entered. Notably, the features of claim 2, which was previously indicated as containing allowable subject matter, have been included in independent claim 1. Accordingly, claims 1 and 3-10 are pending and considered in this Office Action.
REASONS FOR ALLOWANCE
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment incorporating the features of previous claim 2, which was indicated in the Final Rejection of 02/02/2021 as well as the Non-Final Rejection of 06/24/2020 as containing allowable subject matter, has placed independent claim 1, and therefore dependent claims 3-10 in condition for allowance. The reasons for allowance of independent claim 1 are at least those indicated in the previous Office Actions with respect to claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA MARIE MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731